NUMBER 13-20-00249-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOSE RIVERA PEDRAZA,                                                      Appellant,

                                             v.

GREATER STATE BANK,                                                        Appellee.


               On appeal from the County Court at Law No. 8
                        of Hidalgo County, Texas.



                       MEMORANDUM OPINION
            Before Justices Benavides, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Hinojosa

      Appellant Jose Rivera Pedraza has filed an unopposed amended motion to

dismiss his appeal. Appellant asserts that all claims between appellant and appellee

Greater State Bank have been fully and finally settled and requests that we dismiss the

appeal.
       The Court, having examined and fully considered appellant’s unopposed amended

motion to dismiss and the documents on file, is of the opinion that the motion should be

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we grant the unopposed motion to

dismiss and we dismiss the appeal. Appellant asserts that all costs on appeal should be

taxed against him, and accordingly, the costs will be taxed against appellant. See id. R.

42.1(d) (“Absent agreement of the parties, the court will tax costs against the appellant.”).

Having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                     LETICIA HINOJOSA
                                                     Justice

Delivered and filed the
19th day of November, 2020.




                                             2